Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on May 17, 2021, the applicant has submitted an amendment filed on September 14, 2021; amending claims 1-3, 9, 13, and 18; and arguing to traverse the rejection of claims 1-20.
Response to Arguments
3. 	The amendment to claim 18 has cured the objection.
4. 	Amended claims 1-8 no longer rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
5. 	Applicant’s arguments, see pages 10-14 of the remarks, filed on September 14, 2021, with respect to amended independent claims 1, 9 and 18 have been fully considered and are persuasive.  The 35 U.S.C. 102 and 103 rejections have been withdrawn. 
Reasons for Allowance
6. 	Claims 1-20 are allowed.
7. 	The following is an examiner’s statement of reasons for allowance: the closest prior art of Foroughi, et al. (as modified by Flament, et al.) does not disclose or fairly suggest generating, utilizing a neural network, a new image layout  comprising an image of a document indicating structure of page elements within the document; and generating, utilizing the neural network, a plurality of new image layouts comprising images of documents indicating structures of page elements within the documents conforming to the layout parameters, as defined by independent claims 1 and 9 respectively; and  Anthony Samy, et al. and Foroughi, et al. do not disclose or .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665